DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 6/1/2022, is acknowledged. Claim 1 is amended. Claim 9 is canceled. Claims 1 – 8 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6482349 (“Kohara”; cited in IDS of 10/29/2019).
Regarding claim 1, Kohara discloses a powder molding apparatus (Title). The apparatus has a die (Fig. 1, #14), and first punch and a second punch wherein the first punch is a lower punch having an upper surface (Fig. 1, #18) and the second punch is the upper punch having a lower surface (Fig. 1, #16), wherein both the first/lower punch and the second/upper punch move in a vertical direction relative to the die, and wherein the die has a through hole surrounded by an interior surface and extending between upper and lower ends (6: 1-13; Fig. 1, #12). 
Kohara discloses that the lower punch includes a band-like channel around its entire periphery, with a pad fitted in the channel made of an elastic material such as felt (7: 27-37; Fig. 3, #48), and able to be impregnated with lubricant (7: 32-37), and a lubricant conduit for feeding the lubricant in a liquid state directly to the pad (7: 46-56; Fig. 3, #42a).
Further, Kohara discloses that the powder molding apparatus further comprises a lubricant supply pump for pumping the lubricant in a liquid state through the lubricant conduit and directly to the pad (7: 52 – 8: 3; Fig. 1, #56). Kohara discloses that the lubricant is applied in a liquid state directly from the pad to the die interior surface as the lower punch is moved relative to the die up and down in the die during the molding operation (9: 1-9).
Regarding claim 2, Kohara discloses that the pad fitted in the channel is made of an elastic material such as felt (7: 27-37; Fig. 3, #48). It is noted that felt is a non-woven fabric, and by virtue of existing, is necessarily three-dimensional. Thus, Kohara discloses that the pad is three-dimensional non-woven fabric.
Regarding claim 3, Kohara discloses that the lower punch comprises a means for applying a magnetic field across the cavity between the upper surface of the lower punch and the interior surface of the die (11: 9-17).
Regarding claim 4, Kohara discloses that the powder material is a rare earth alloy powder (1: 8-12), the magnetic field is applied on the rare earth alloy powder for magnetization, dispersion and orientation (11: 9-10), and in this state, compression molding is carried out to form a compact of the rare earth alloy (11: 10-14).
Regarding claim 5, Kohara discloses that the compact is ejected from the die by moving up the upper and lower punches relative to the die while the compact is clamped between the upper and lower punches under a predetermined pressure, and the clamping pressure is increased or decreased during movement of the upper and lower punches (10: 11-17; Fig. 5(i)).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6482349 (“Kohara”; cited in IDS of 10/29/2019) as evidenced by US 2010/0006798 (“Endo”).
Regarding claim 6, Kohara discloses that arachidic acid may be present in the lubricant (11: 26-27). Arachidic acid is also presently claimed as a potential constituent of the lubricant.
Further, the potential solvents disclosed by Kohara include isoparaffin (11: 22-23). It is known in the art that isoparaffin may be a volatile solvent (see Endo: [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 6482349 (“Kohara”; cited in IDS of 10/29/2019) as evidenced by US 2010/0006798 (“Endo”).
Regarding claim 7, it is known in the art that isoparaffin may have a boiling point within the range of 80-360 °C (see Endo: [0028]). Thus, the boiling point range of the solvent taught by Kohara overlaps with the claimed range of up to 150 °C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 6482349 (“Kohara”; cited in IDS of 10/29/2019) in view of JP H11-100602 (“Ueda”; citing machine translation provided with this correspondence) and “PROMOSOLVTM 90C”, 2013. Inventec Performance Chemicals (“Inventec”).
Regarding claim 8, Kohara does not explicitly teach that the lubricant is a solution of stearic acid dissolved in a hydrofluoro ether (HFE) solvent.
Ueda teaches a lubrication method for a powder molding die apparatus ([0001]). Ueda teaches that for lubrication of press/stamp components of a powder metallurgical apparatus, stearic acid is generally used ([0003], L 38-39), in which the powdered stearic acid is dissolved in an organic solvent and applied to the surfaces of the apparatus ([0004], L 43-44).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Ueda, and utilize stearic acid dissolved in an organic solvent as the lubricant for the apparatus taught by Kohara. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 I B). In the present case, simple substitution of the fatty acid ester lubricant components as taught by Kohara for the stearic acid component as taught by Ueda would predictably yield successful lubrication of the pressing apparatus, as both components are known in the art as conventional lubricants for powder metallurgical apparatuses.
Further, Inventec teaches a specialty solvent termed PROMOSOLVTM 90C (Title). This solvent comprises the hydrofluoroether HFE-7100 (P1, Par 2, L 1-4). Inventec teaches that the solvent may be applied as a carrier fluid for hydrocarbonaceous lubricants (e.g. stearic acid) (P 3, Applications, Par 2). Further, Inventec teaches that the solvent features no potential for ozone depletion and has high chemical stability and low toxicity, rendering it a highly environmentally-friendly industrial product (P 1, Par 3).
It would have been obvious to an ordinarily skilled artisan to incorporate the PROMOSOLVTM 90C solvent as the organic solvent used to dissolve/carry the stearic acid lubricant for the apparatus of modified Kohara. The PROMOSOLVTM 90C solvent has known application as a carrier fluid for lubricants, and features no potential for ozone depletion while having high chemical stability and low toxicity, rendering it a highly environmentally-friendly industrial product.

Response to Arguments
Applicant’s remarks filed 6/1/2022 are acknowledged and have been fully considered. Applicant has argued that the prior art of record does not teach or suggest the claimed limitation “wherein the powder molding apparatus further comprises a lubricant supply pump for pumping the lubricant in a liquid state through the lubricant conduit and directly to the pad” as required by independent claim 1.
The Examiner notes that the new grounds of rejection issued by the Examiner cite the Kohara reference. Kohara is the US corresponding document of the previously cited Koichi document. As such, the arguments also largely apply to Kohara, and will be addressed accordingly. The Examiner finds this argument to be unpersuasive.
Specifically, Applicant argues that the pump of Kohara/Koichi is not “a lubricant supply pump for pumping the lubricant in a liquid state through the liquid conduit and directly to the pad” as recited in amended claim 1. The Examiner notes that Applicant previously conceded, and Kohara discloses, that the lubricant is atomized by the air supplied by the pump and is carried throughout the conduit in a mist state. A mist unequivocally comprises a liquid state, and the pump of Kohara has been shown to pump this mist through the conduit and directly to the pad. Thus, it may be considered to be a “lubricant supply pump” as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735